DETAILED ACTION
Status of Claims
	In the claims filed on September 12, 2022, Claims 1, 3-5, 9-11 and 14 are presently amended, claims 2, 7-8 and 15 are canceled and claims 1, 3-6 and 9-14 are pending in the present action.
Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Gao is silent as to providing a charging current command of 0A to the charging equipment when the voltage detection value of the battery becomes greater than or equal to the maximum charging voltage value or the SOC corresponding to the voltage detection value of the battery becomes greater than or equal to the SOC corresponding to the maximum charging voltage value due to the execution of the first charging mode, opens the first relay and short-circuits the second relay when current provided from the charging equipment substantially becomes 0A, and then increases the current command.  
The amendment of 0A clarifies the type of charging current command. The Gao reference was used to reject the claims on the basis of a binary command value as the combination of Tanaka and Tang does not disclose providing a logic that issues binary commands. 
However, the clarification does not overcome the references already cited and remains rejected over Tanaka in view of Tang, as detailed in the rejection below.
It would be obvious to one of ordinary skill in the art to set the charging current to 0A, or stop charging, when the voltage of the battery becomes greater than or equal to the maximum charging voltage value since this would mean that the battery has reached a full charge capacity in order to prevent damage to the battery by overcharging during execution of the first charging mode. To stop charging the battery (1), Tanaka discloses that the controller changes to a second mode where the first relay (21) is closed and the second relay (22) is opened. To continue charging the battery, the first mode is entered again and the first relay (21) is opened and the second relay is closed (22). A person of ordinary skill in the art would understand that the AC power supply (9) would necessarily need to have a charging current greater than 0A to supply to the battery, thus, increasing the charging current from 0A to the battery.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Although the amendment of 0A is not new matter because FIG. 3 illustrates the charging current going to 0, however the specification does not specify that the current is 0A and differentiate a current command being binary versus being a command to reach a specified current level. Appropriate correction is required.

Claim Objections
Claims 1, 3-6 and 9-14 are objected to because of the following informalities:  
Regarding claim 1, the last line should recite “the charging current command”.  
Claims 3-6 and 9-14 are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. JP2014161142A in view of Tang US20140368170A1.
Regarding claim 1, Tanaka discloses a charging system (FIGS. 3 and 5) using a motor driving system (Tanaka; ¶1). 
Tanaka teaches an inverter (41) including switching elements (S11-S16). The inverter (41) is arranged between a battery (1) – thus having a DC connecting terminal – and an AC power supply (9) – thus having an AC connection terminal (Tanaka; FIG. 3; ¶15).
Tanaka teaches a motor (7) having a plurality of coils (71 and 72) connected to the charging connection terminal (8) (Tanaka; FIG. 3).
Tanaka discloses a relay (21) – or first relay -  that has a first end connected to the battery (1) and a second end connected to an AC power supply (9) having a charging connection terminal (8) (Tanaka; FIG. 3). Another relay (22) – or second relay – has a first end connected to a neutral point (O1) of the motor (7) and another end connected to a charging connection terminal (8) of the AC power supply (9).
Tanaka discloses a controller (100) manages the charge condition, such as the voltage that is detected by a sensor, of the battery (Tanaka; ¶49-50).  The controller (100) turns on and off relay switches (21 and 22) (Tanaka; ¶12 and 65). When the battery (1) is ready to be charged, the controller (100) turns off the relay switch (21) and turns on the relay switch (22), thereby connecting the AC power supply (9). Thus, the controller controls the switches such that the charging power supplied from the charging equipment – or the AC power supply (9) (Tanaka; ¶71).
Tanaka does not directly disclose controlling the states of the relays based on a comparison between a voltage detection value of the battery and a maximum charging voltage value provided from a charging equipment. 
Tang discloses a controller module (80) that controls different charging modes by detecting the voltage and comparing the detected voltage against a predetermined multiple of the voltage of the power battery (10) (Tang; ¶64). It would be obvious to one of ordinary skill in the art to determine the switching of the charging modes according to a detected voltage of the battery and using charging protocols according to the resulting comparison. 
It would be obvious to one of ordinary skill in the art provide the teachings of Tang with Tanaka in order to provide a vehicle charging system that a user may perform a charge efficiently, promptly, anytime and anywhere (Tang; ¶11). 
Tanaka discloses a first charging mode where the AC power supply (9) charges the battery (1) when the controller (100) turns off the relay switch (21) – or the first relay switch is short-circuited - and turns on – or opens – the relay switch (22) (Tanaka; ¶71).  
Tanaka discloses a second charging mode where the controller (100) turns on the relay switch – or the first relay switch is opened -  and relay switch (22) is turned off – or short circuited. Because the relay switch (21) is on, the inverter (41) is in a conduction state (Tanaka; ¶65). When the relay switch (22) is turned off when the motor (7) is driven. If the potential of the neutral point (O1) fluctuates while the motor (7) is driven, return current flows in the circuit of the inverter (41) via the diodes (D11-D16) thus charging the battery.
Tanaka does not directly disclose that the controller changing a charging mode to the second charging mode when the voltage detection value of the battery becomes greater or equal to the maximum charging voltage value or a state of charge (SOC) corresponding to the voltage detection value of the battery becomes greater than or equal to an SOC corresponding to the maximum charging voltage value of during execution of the first charging mode; the controller providing a charging current command of 0A to the charging equipment when the voltage detection value of the battery becomes greater than or equal to the maximum charging voltage value or the SOC corresponding to the voltage detection value of the battery becomes greater than or equal to the SOC corresponding to the maximum charging voltage value during execution of the first charging mode, opens the first relay and short-circuits the second relay when current provided from the charging equipment substantially becomes 0A, and then increases the current command.
Tang discloses a controller module (80) that controls different charging modes by detecting the voltage and comparing the detected voltage against a predetermined multiple of the voltage of the power battery (10). When the voltage across the bus capacitor (C0) is a predetermined multiple of the voltage of the power battery (10), the controller module (80) controls the charging mode to change (Tang; ¶64). Because the voltage across capacitor (C0) is a measure of the actual voltage of the battery, the comparison is between an actual voltage of the battery and a threshold – or maximum voltage of the battery. Once the actual voltage reaches the threshold the controller sends instructions to switch charging modes.
It would be obvious to one of ordinary skill in the art provide the teachings of Tang with Tanaka in order to provide a vehicle charging system that a user may perform a charge efficiently, promptly, anytime and anywhere (Tang; ¶11).
Tang is silent as to the controller providing a charging current command of 0A to the charging equipment when the voltage detection value of the battery becomes greater than or equal to the maximum charging voltage value or the SOC corresponding to the voltage detection value of the battery becomes greater than or equal to the SOC corresponding to the maximum charging voltage value during execution of the first charging mode, opens the first relay and short-circuits the second relay when current provided from the charging equipment substantially becomes 0A, and then increases the current command.
However, it would be obvious to one of ordinary skill in the art to set the charging current to 0A, or stop charging, when the voltage of the battery becomes greater than or equal to the maximum charging voltage value since this would mean that the battery has reached a full charge capacity in order to prevent damage to the battery by overcharging during execution of the first charging mode. To stop charging the battery (1), the first relay (21) is closed and the second relay (22) is opened. To continue charging the battery, the first relay (21) is opened and the second relay is closed (22). A person of ordinary skill in the art would understand that the AC power supply (9) would necessarily need to have a charging current greater than 0A, thus, increasing the charging current to the battery.
Regarding claim 3, Tanaka is silent as to the controller charging the battery in the first charging mode when the voltage detection value of the battery is less than the maximum charging voltage value.
Tang discloses measuring the voltage across capacitor (C0), which is a measure of the battery (10) voltage and comparing this value against a predetermined, or threshold voltage. When the battery voltage is less than the threshold voltage, or when the charging system starts, the battery is charged to reach the predetermined threshold. When the threshold is reached, the charger enters a different mode (three-phase switch K8/K9) (Tang; FIG. 8; ¶92-93).
It would be obvious to one of ordinary skill in the art to combine Tang with Tanaka in order to provide a charging system that a user may perform a charge efficiently, promptly, anytime and anywhere by not requiring constant-voltage or constant-current control device.
Regarding claim 9, Tanaka discloses a charging system (FIGS. 3 and 5) using a motor driving system (Tanaka; ¶1). 
Tanaka teaches an inverter (41) including switching elements (S11-S16). The inverter (41) is arranged between a battery (1) – thus having a DC connecting terminal – and an AC power supply (9) – thus having an AC connection terminal (Tanaka; FIG. 3; ¶15).
Tanaka teaches a motor (7) having a plurality of coils (71 and 72) connected to the charging connection terminal (8) (Tanaka; FIG. 3).
Tanaka discloses a relay (21) – or first relay -  that has a first end connected to the battery (1) and a second end connected to an AC power supply (9) having a charging connection terminal (8) (Tanaka; FIG. 3). Another relay (22) – or second relay – has a first end connected to a neutral point (O1) of the motor (7) and another end connected to a charging connection terminal (8) of the AC power supply (9).
Tanaka discloses a controller (100) manages the charge condition, such as the voltage that is detected by a sensor, of the battery (Tanaka; ¶49-50).  The controller (100) turns on and off relay switches (21 and 22) (Tanaka; ¶12 and 65). When the battery (1) is ready to be charged, the controller (100) turns off the relay switch (21) and turns on the relay switch (22), thereby connecting the AC power supply (9). Thus, the controller controls the switches such that the charging power supplied from the charging equipment – or the AC power supply (9) (Tanaka; ¶71).
Tanaka discloses executing a first charging mode where the AC power supply (9) charges the battery (1) when the controller (100) turns off the relay switch (21) – or the first relay switch is short-circuited - and turns on – or opens – the relay switch (22) (Tanaka; ¶71).  
Tanaka discloses a second charging mode where the controller (100) turns on the relay switch – or the first relay switch is opened -  and relay switch (22) is turned off – or short circuited. Because the relay switch (21) is on, the inverter (41) is in a conduction state (Tanaka; ¶65). 
Tanaka does not directly disclose controlling the states of the relays based on a comparison between a voltage detection value of the battery and a maximum charging voltage value provided from a charging equipment. Further, Tanaka does not directly disclose the charging method comprising: comparing a voltage detection value of the battery with a maximum charging voltage value provided from a charging equipment to the charging power input terminal or comparing a state of charge (SOC) of the battery corresponding to the voltage detection value of the battery with an SOC corresponding to the maximum charging voltage value when charging starts. And when the voltage value of the battery is less than the maximum charging voltage or the SOC of the battery corresponding to the voltage detection value of the battery is less than the SOC corresponding to the maximum charging voltage value; the controller providing a charging current command of 0A to the charging equipment when the voltage detection value of the battery becomes greater than or equal to the maximum charging voltage value or the SOC corresponding to the voltage detection value of the battery becomes greater than or equal to the SOC corresponding to the maximum charging voltage value during execution of the first charging mode, opens the first relay and short-circuits the second relay when current provided from the charging equipment substantially becomes 0A, and then increases the current command.
Tang discloses a controller module (80) that controls different charging modes by detecting the voltage and comparing the detected voltage against a predetermined multiple of the voltage of the power battery (10) (Tang; ¶64). It would be obvious to one of ordinary skill in the art to determine the switching of the charging modes according to a detected voltage of the battery and using charging protocols according to the resulting comparison. 
Tang discloses measuring the voltage across capacitor (C0), which is a measure of the battery (10) voltage and comparing this value against a predetermined, or threshold voltage. When the battery voltage is less than the threshold voltage, or when the charging system starts, the battery is charged to reach the predetermined threshold. When the threshold is reached, the charger enters a different mode (three-phase switch K8/K9) (Tang; FIG. 8; ¶92-93).
It would be obvious to one of ordinary skill in the art provide the teachings of Tang with Tanaka in order to provide a vehicle charging system that a user may perform a charge efficiently, promptly, anytime and anywhere (Tang; ¶11).
Tang is silent as to the controller providing a charging current command of 0A to the charging equipment when the voltage detection value of the battery becomes greater than or equal to the maximum charging voltage value or the SOC corresponding to the voltage detection value of the battery becomes greater than or equal to the SOC corresponding to the maximum charging voltage value during execution of the first charging mode, opens the first relay and short-circuits the second relay when current provided from the charging equipment substantially becomes 0A, and then increases the current command.
However, it would be obvious to one of ordinary skill in the art to set the charging current to 0A, or stop charging, when the voltage of the battery becomes greater than or equal to the maximum charging voltage value since this would mean that the battery has reached a full charge capacity in order to prevent damage to the battery by overcharging during execution of the first charging mode. To stop charging the battery (1), the first relay (21) is closed and the second relay (22) is opened. To continue charging the battery, the first relay (21) is opened and the second relay is closed (22). A person of ordinary skill in the art would understand that the AC power supply (9) would necessarily need to have a charging current greater than 0A, thus, increasing the charging current to the battery.
Regarding claim 10, Tanaka discloses executing a second charging mode where the controller (100) turns on the relay switch (21) – or the first relay switch is opened -  and relay switch (22) is turned off – or short circuited. Because the relay switch (21) is on, the inverter (41) is in a conduction state (Tanaka; ¶65). When the relay switch (22) is turned off when the motor (7) is driven. If the potential of the neutral point (O1) fluctuates while the motor (7) is driven, return current flows in the circuit of the inverter (41) via the diodes (D11-D16) thus charging the battery.
Tanaka is silent as to the controller changing a charging mode to the second charging mode when the voltage detection value of the battery becomes greater or equal to the maximum charging voltage value or a state of charge (SOC) corresponding to the voltage detection value of the battery becomes greater than or equal to an SOC corresponding to the maximum charging voltage value of during execution of the first charging mode.
Tang discloses a controller module (80) that controls different charging modes by detecting the voltage and comparing the detected voltage against a predetermined multiple of the voltage of the power battery (10). When the voltage across the bus capacitor (C0) is a predetermined multiple of the voltage of the power battery (10), the controller module (80) controls the charging mode to change (Tang; ¶64). Because the voltage across capacitor (C0) is a measure of the actual voltage of the battery, the comparison is between an actual voltage of the battery and a threshold – or maximum voltage of the battery. Once the actual voltage reaches the threshold the controller sends instructions to switch charging modes.
It would be obvious to one of ordinary skill in the art provide the teachings of Tang with Tanaka in order to provide a vehicle charging system that a user may perform a charge efficiently, promptly, anytime and anywhere (Tang; ¶11).
Regarding claim 14, Tanaka discloses a second charging mode where the controller (100) turns on the relay switch – or the first relay switch is opened -  and relay switch (22) is turned off – or short circuited. Because the relay switch (21) is on, the inverter (41) is in a conduction state (Tanaka; ¶65). When the relay switch (22) is turned off when the motor (7) is driven. If the potential of the neutral point (O1) fluctuates while the motor (7) is driven, return current flows in the circuit of the inverter (41) via the diodes (D11-D16) thus charging the battery.
Tanaka is silent as to the controller changing a charging mode to the second charging mode when the voltage detection value of the battery becomes greater or equal to the maximum charging voltage value or a state of charge (SOC) corresponding to the voltage detection value of the battery becomes greater than or equal to an SOC corresponding to the maximum charging voltage value of during execution of the first charging mode.
Tang discloses a controller module (80) that controls different charging modes by detecting the voltage and comparing the detected voltage against a predetermined multiple of the voltage of the power battery (10). When the voltage across the bus capacitor (C0) is a predetermined multiple of the voltage of the power battery (10), the controller module (80) controls the charging mode to change (Tang; ¶64). Because the voltage across capacitor (C0) is a measure of the actual voltage of the battery, the comparison is between an actual voltage of the battery and a threshold – or maximum voltage of the battery. Once the actual voltage reaches the threshold the controller sends instructions to switch charging modes.
It would be obvious to one of ordinary skill in the art provide the teachings of Tang with Tanaka in order to provide a vehicle charging system that a user may perform a charge efficiently, promptly, anytime and anywhere (Tang; ¶11).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. JP2014161142A in view of Tang US20140368170A1 and Gao et al. CN105244982A and further in view of Hwang et al. US20130221903A1.
Regarding claim 4, Tanaka is silent as to the controller determining a remaining charging time required for the battery to be charged to a state of charge (SOC) corresponding to the maximum charging voltage value, charges the battery in the first charging mode when the remaining charging time is longer than a predetermined reference time and charges the battery in the second charging mode when the remaining charging time is shorter than or equal to the reference time.
Hwang discloses a controller that is configured to select charging modes by comparing a charging time estimation value – or the amount of time that the battery takes to reach a maximum charge – with a charging time target value – or a predetermined reference time.  Further, the charging is performed in a selected mode when the charging time estimation value is less than the charging time target value and charged in a different mode within the charging time estimation value is the charging time target value or more (Hwang; ¶13). It would be obvious to one of ordinary skill in the art to select a particular charging modes according to the amount of time to a full charge of the battery.
It would be obvious to one of ordinary skill in the art to combine Hwang with Tanaka in order to control the charging current according to a degree of deterioration of the battery and improve the charging efficiency. 
Regarding claim 11, Tanaka discloses executing a second charging mode where the controller (100) turns on the relay switch – or the first relay switch is opened -  and relay switch (22) is turned off – or short circuited. Because the relay switch (21) is on, the inverter (41) is in a conduction state (Tanaka; ¶65). When the relay switch (22) is turned off when the motor (7) is driven. If the potential of the neutral point (O1) fluctuates while the motor (7) is driven, return current flows in the circuit of the inverter (41) via the diodes (D11-D16) thus charging the battery.
Tanaka is silent as to the controller determining a remaining charging time required for the battery to be charged to a state of charge (SOC) corresponding to the maximum charging voltage value, executing the first charging mode when the remaining charging time is longer than a predetermined reference time and executing the second charging mode when the remaining charging time is shorter than or equal to the reference time.
Hwang discloses a controller that is configured to select charging modes by comparing a charging time estimation value – or the amount of time that the battery takes to reach a maximum charge – with a charging time target value – or a predetermined reference time.  Further, the charging is performed in a selected mode when the charging time estimation value is less than the charging time target value and charged in a different mode within the charging time estimation value is the charging time target value or more (Hwang; ¶13). It would be obvious to one of ordinary skill in the art to select a particular charging modes according to the amount of time to a full charge of the battery.
It would be obvious to one of ordinary skill in the art to combine Hwang with Tanaka in order to control the charging current according to a degree of deterioration of the battery and improve the charging efficiency.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. JP2014161142A in view of Tang US20140368170A1 and in further view of Gao et al. CN105244982A.
Regarding claim 5, Tanaka is silent as to the controller determining a charging mode by applying the voltage detection value of the battery and charging current provided from the charging equipment to a charging mode determination table according to a relationship between a voltage or a state of charge (SOC) of the battery and charging current provided from the charging equipment.
Gao discloses a control system to control switching devices (S1-S4)  which determines a charging mode (Gao; FIG. 1; page 3, 4th paragraph). Using the DC side bus voltage (Udc) – or the voltage from the battery – to control the four switches (S1-S4). Further, if the current is zero, the respective switch is turned off. When the current is not zero, then the switch is turned on. Table 1 illustrates the switching arrangement of the switches and whether they are on or off (Gao; Table 1; page 4, last 2 paragraphs). Thus, Gao discloses that  by applying the voltage detection value of the battery and charging current provided from the charging equipment to a charging mode determination table according to a relationship between a voltage and charging current provided from the charging equipment.
It would be obvious to one of ordinary skill in the art to provide the charging method of Gao in order to provide a low-cost motor-drive battery charging control.
Regarding claim 6, Tanaka is silent as to the charging mode determination table being determined such that the first charging mode is executed when the voltage or the SOC of the battery is lower than a reference voltage or a reference SOC and the charging current is lower than a reference charging current, and the second charging mode is executed when the voltage or the SOC of the battery is higher than the reference voltage or the reference SOC and the charging current is higher than the reference charging current.
Gao discloses operating the device is a motor drive mode and a battery charging mode. Control of the charging mode is done by controlling the on/off of the four power switches (Gao; page 4, paragraph 2).  When the battery state of charge (SOC) is higher than a threshold or reference SOC of 83%, the constant voltage charging mode is adopted. When the SOC is less than 83%, then the constant current charging mode is adopted (page 5, last 2 paragraphs). When the three-phase current exceeds the maximum allowable current of the switch/motor, the switches are switched in order to reduce the current and enable the motor to operate normally the switching state is switched (Gao; page 5, 4th paragraph). Thus, the charging mode is executed based on whether the SOC of the battery is lower or higher than a reference voltage and the charging current is higher than the reference charging current.
It would be obvious to one of ordinary skill in the art to provide the charging method of Gao in order to provide a low-cost motor-drive battery charging control.
Regarding claim 12, Tanaka is silent as to the controller determining a charging mode by applying the voltage detection value of the battery and charging current provided from the charging equipment to a charging mode determination table according to a relationship between a voltage or a state of charge (SOC) of the battery and charging current provided from the charging equipment.
Gao discloses a control system to control switching devices (S1-S4)  which determines a charging mode (Gao; FIG. 1; page 3, 4th paragraph). Using the DC side bus voltage (Udc) – or the voltage from the battery – to control the four switches (S1-S4). Further, if the current is zero, the respective switch is turned off. When the current is not zero, then the switch is turned on. Table 1 illustrates the switching arrangement of the switches and whether they are on or off (Gao; Table 1; page 4, last 2 paragraphs). Thus, Gao discloses that  by applying the voltage detection value of the battery and charging current provided from the charging equipment to a charging mode determination table according to a relationship between a voltage and charging current provided from the charging equipment.
It would be obvious to one of ordinary skill in the art to provide the charging method of Gao in order to provide a low-cost motor-drive battery charging control.
Regarding claim 13, Tanaka is silent as to the charging mode determination table being determined such that the first charging mode is executed when the voltage or the SOC of the battery is lower than a reference voltage or a reference SOC and the charging current is lower than a reference charging current, and the second charging mode is executed when the voltage or the SOC of the battery is higher than the reference voltage or the reference SOC and the charging current is higher than the reference charging current.
Gao discloses operating the device is a motor drive mode and a battery charging mode. Control of the charging mode is done by controlling the on/off of the four power switches (Gao; page 4, paragraph 2).  When the battery state of charge (SOC) is higher than a threshold or reference SOC of 83%, the constant voltage charging mode is adopted. When the SOC is less than 83%, then the constant current charging mode is adopted (page 5, last 2 paragraphs). When the three- phase current exceeds the maximum allowable current of the switch/motor, the switches are switched in order to reduce the current and enable the motor to operate normally the switching state is switched (Gao; page 5, 4th paragraph). Thus, the charging mode is executed based on whether the SOC of the battery is lower or higher than a reference voltage and the charging current is higher than the reference charging current.
It would be obvious to one of ordinary skill in the art to provide the charging method of Gao in order to provide a low-cost motor-drive battery charging control.
Citation of Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jeong US20150298563A1 discloses that when a battery is completely charged, the collective charged state is larger than the completely charged reference value. A signal is transmitted that stops charging  by the power generation device (¶97).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859

                                                                                                                                                                                                      
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859